DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/22/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-20 and 22-24 are pending.
	Claims 3-7 are withdrawn from consideration as being drawn to a non-elected invention.
	Claims 1-2, 8-20 and 22-24 are currently under consideration as they are directed to the elected species.

Election/Restrictions-reiterated
The examined species are the 4 anti-CD123 antibodies (TPP-8988, TPP-9476, TPP-6013 and TPP-8987) and the structure below:

    PNG
    media_image1.png
    429
    633
    media_image1.png
    Greyscale
.

Priority
In view of the certified translation of the foreign document, the instant set of claims have priority to 12/21/16.

Information Disclosure Statement
The IDS filed 12/22/21 had been considered and an initialed copy of the PTO-1449 is enclosed.

Withdrawal of Rejections/Objections
	The objection to the specification is withdrawn in view of the amendment to the specification.
The rejection of claims 22-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement) is withdrawn in view of the amendment to the claims.  
The rejection of claims 1-2, 8-11, 17-20 and 22-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
The rejection of claims 1-2, 8-20 and 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 102a1 as being anticipated by Lerchen et al WO 2015/096982 is withdrawn in view of the amendments to the claims and applicant’s arguments.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2015/096982 is withdrawn in view of the amendments to the claims and applicant’s arguments.  
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 102a2 as being anticipated by Lerchen et al WO 2016/207089 is withdrawn in view of the translation and statement.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 102a1 or 102a2 as being anticipated by Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 is withdrawn in view of the translation and the statement.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207089 is withdrawn in view of the translation and the statement.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 is withdrawn in view of the translation and the statement.
The rejection of claims 1-2, 8-12, 14-20 and 22-24 under the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, 13-14 of US Patent No. 10022453 is withdrawn in view of the amendments to the claims.
The provisional rejection of claims 1-2, 8-12, 14-20 and 22-24 the ground of nonstatutory double patenting as being unpatentable over claims 1-33 and 35-43 of copending Application No. 16087928 (reference application) is withdrawn in view of applicant’s arguments.
The provisional rejection of claims 1-2, 8-12, 14-20 and 22-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 and 37-39 of 

Response to Arguments

Claim Objections
Claims 1-2, 8-20 and 22-24 remain objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.
Applicant argues that the non-elected species should be rejoined one the elect species is found allowable.  Rejoinder will be considered at such time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-12, 14-20 and 22-24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of US Patent 11123439. The reasons for this rejection are of record in the non-final action mailed 10/13/21.
Applicant argues that the patent only discloses one compound that is close to the instantly claimed compounds and that one would not be motived to select said compound from 33 species and then modify said selected compound to arrive at the instantly claimed compound.  Applicant’s arguments are not clear.  The Examiner is not suggesting selection and modification.  The claimed compound in the reference encompasses the instantly claimed compound.  Specifically, the KSP inhibitor of Formula IIa reads on the instant KSP inhibitor when R6 and R7 are F, R9 is H, R5 is H, X1 and X2 are C and X3 is N, A is C(=O),  R3 is substituted alkyl, R2 is H, R4 is H and R1 is –L-#1 (further defined at claim 27).  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if it were limited to the elected KSP species.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sheela J. Huff/Primary Examiner, Art Unit 1643